ASSET PURCHASE AGREEMENT

 

AGREEMENT, dated as of February 8, 2013 among Cannabis Science, Inc., a Nevada
corporation (the "Seller"), and The X-Change Corporation, a Delaware corporation
(the "Purchaser").




RECITALS




A.

Seller is the owner of various assets related to the use of cannabis including
resale formulas, media, activism and marketing videos and other items (Appendix
A).




B.

Due to the expansion of its business, Purchaser wishes to purchase the Joint
Venture Agreement (the “JV”) attached in Appendix A (the "Assets").




NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements herein set forth, the parties hereto hereby agree as
follows:




1. Sale of Assets. Subject to the terms and conditions of this Agreement, at the
closing under this Agreement (the "Closing"), Seller shall sell, convey, assign,
transfer and deliver to Purchaser, and Purchaser shall purchase, acquire and
accept from Seller all rights and title to the "Assets".  




Seller shall continue to provide medical cannabis extract formulations, delivery
methods, products, and techniques including any future products or processes,
and any other deliverable assets, products, or services agreed to be provided by
Seller as previously contracted or agreed to by the Parties of the JV (Appendix
A) prior to this Asset Purchase Agreement and assignment to the Purchaser, with
no additional consideration.




The Purchaser assumes all liabilities, including funding of the JV operations
currently due as of the date of this Agreement, which shall not exceed $10,000.




2. Purchase Consideration.


2.1 In consideration of the purchase and sale of the Assets and other Seller
deliverables described or referenced in Section 1, Purchaser shall pay to Seller
2,500,000 shares of the Purchaser Common Stock that trades on the OTCBB under
symbol XCHC with a fair market value of $290,000.00 and the assumptions of all
rights and responsibilities of the Assets (the “Purchase Consideration”).


2.2 As material inducement for WOLASTOKWIK NeGoot-Gook (Maliseet Nation at
Tobique) (“Maliseet”) and George Kattar (“Kattar”) to provide their consent of
assignment and waiver of notice, and pre-emptive purchase rights under the JV in
accordance with Appendix B of this Agreement, the Purchaser shall pay to
Maliseet, or its assigns as specified in Appendix B, 1,000,000 shares of the
Purchaser Common Stock with a fair market value of $116,000 and shall pay to
George Kattar, or his assigns as specified in Appendix B of this Agreement,
1,000,000 shares of the Purchaser Common Stock with a fair market value of
$116,000.  




Fair market value is based on the prior day closing price of $0.116 on Friday,
February 1, 2013 of the Purchaser Common Stock.




All consideration will be paid at the Closing.


 




             

             

 



3. Closing. 




3.1 Place and Time.
The Closing shall take place at the offices of the Seller at 5:00 p.m. MST on
February 8, 2013, or at such other time or place as Purchaser and Seller may
mutually agree as may be evidenced by their effecting the Closing (the "Closing
Date").




2.2

 Deliveries by Seller.    

At the Closing, Seller shall deliver the following to the Purchaser:




(a) The JV Assets and related material documentation.




(b) Releases of all encumbrances and security interests whatsoever.




(c) All other documents, certificates, instruments or writings reasonably
required by Purchaser to be delivered by Seller at or prior to the Closing
pursuant to this Agreement.




3.3 Deliveries by Purchaser.  
At the Closing, Purchaser shall deliver this Agreement and all requisite
consideration from Paragraph 2 to the Seller.




3.4 Proceedings.
All proceedings which shall be taken and all documents which shall be executed
and delivered by the parties on the Closing Date shall be deemed to have been
taken and executed simultaneously, and no proceeding shall be deemed taken nor
any documents executed or delivered until all have been taken, executed and
delivered.




3.5 Conditions to Purchaser Obligations.
The obligations of Purchaser to effect the Closing shall be subject to the
satisfaction at or prior to the Closing of the following conditions, any one or
more of which may be waived by Seller:




(a) There shall not be in effect any injunction, order or decree of a court of
competent jurisdiction that prohibits or delays consummation of any or all of
the transactions contemplated in this Agreement nor shall any proceeding seeking
any of the foregoing have been commenced.




(b) The representations and warranties of Seller set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing Date as though made at such time.




(c) Seller shall have performed and complied in all material respects with the
agreements contained in this Agreement required to be performed and complied
with by it prior to or at the Closing.




3.6 Conditions to Seller's Obligations.
The obligations of Seller to effect the Closing shall be subject to the
satisfaction at or prior to the Closing of the following conditions, any one or
more of which may be waived by Purchaser:

 

(a) There shall not be in effect any injunction, order or decree of a court of
competent jurisdiction that prohibits or delays the consummation of any or all
of the transactions contemplated herein nor shall any proceeding seeking any of
the foregoing have been commenced.




(b) The representations and warranties of the Purchaser set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing Date as though made at such time.




(c) The Purchaser shall have performed and complied in all material respects
with the agreements contained in this Agreement required to be performed and
complied with by it prior to or at the Closing.




2             

             

4. Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser as follows:

 

4.1  No Conflicts.




(a) Seller has the right, power, authority and capacity to execute and deliver
this Agreement and to perform its obligations under this Agreement.




(b) Neither the execution, delivery or performance of this Agreement by Seller
nor the consummation by Seller of the transactions contemplated hereby will,
directly or indirectly (with or without notice or lapse of time or both):




(i)         Contravene, conflict with or result in a violation or breach of (A)
any legal requirement or any governmental order to which Seller or any of the
properties or assets owned or used by Seller may be subject, or (B) any
authorization, license or permit of any governmental authority, including any
private investigatory license or other similar license, which is held by Seller
or that otherwise relates to the business of, or any of the assets owned or used
by Seller;

 

(ii)  Result in a violation or breach of or constitute a default, give rise to a
right of termination, cancellation or acceleration, create any entitlement to
any payment or benefit or require the consent or approval of or any notice to or
filing with any third party under any contract to which Seller is a party or to
which Seller or its properties or assets may be bound, or require the consent or
approval of or any notice to or filing with any governmental authority to which
the Seller or its properties or assets may be subject; or

 

(iii)  Result in the imposition or creation of any encumbrance upon or with
respect to any of the properties or assets owned or used by Seller.

 

4.2 Compliance with Law; Governmental Authorizations.
To the best of Seller’s knowledge, Seller is in compliance with all federal,
state and local laws, authorizations, licenses and permits of any governmental
authority and all governmental orders affecting the properties and assets of
Seller, including federal, state and local: (i) Occupational Safety and Health
Laws; (ii) private investigatory and other similar laws; (iii) the Fair Credit
Reporting Act and similar state and local laws; and (iv) laws regarding or
relating to trespass or violation of privacy rights. Seller has not been charged
with violating, nor to the knowledge of Seller, threatened with a charge of
violating, nor, to the knowledge of Seller, is Seller under investigation with
respect to a possible violation of any provision of any federal, state or local
law relating to any of, properties or assets.




4.3 Effect of Agreement.
This Agreement has been duly executed and delivered by Seller and constitutes,
and such other agreements and instruments to be executed by Seller pursuant
hereto, when so duly executed and delivered, will constitute, legal, valid and
binding obligations of Seller, enforceable in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other similar laws relating to or
affecting the rights of creditors generally and by general equity principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).




4.4 Title to Assets.
After giving effect to the transactions contemplated by this Agreement,
Purchaser will have good and valid title to all of the Assets, free and clear of
all, liens, encumbrances, restrictions, security interests, mortgages, and
claims (including any related to duty or customs), except with respect to any of
the foregoing which may be incurred by Purchaser.




4.5  Broker's Fees.
Seller has not employed any broker or finder or incurred any liability for any
broker's or finder's fees or commissions in connection with this Agreement or
the transactions contemplated herein.




4.6 Disclosure.
No representation or warranty by Seller in this Agreement, nor in any
certificate, schedule or exhibit delivered or to be delivered pursuant to this
Agreement contains or will contain any untrue statement of material fact, or
omits or will omit to state a material fact necessary to make the statements
herein or therein, in light of the circumstances under which they were made, not
misleading.




3             

             

5. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller as follows:



 

5.1 Effect of Agreement.
This Agreement has been duly executed and delivered by Purchaser and
constitutes, and each other agreement, document or instrument to be executed by
Purchaser pursuant hereto, when so duly executed and delivered, will constitute,
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other
similar laws relating to or affecting the rights of creditors generally and by
general equity principles (regardless of whether such enforcement is considered
in a proceeding in equity or at law).




5.2  Knowledge.
Purchaser have not relied on any representations or warranties of any Seller or
any agent of any Seller, whether implied or otherwise, other than those
expressly made by Seller in this Agreement, in making its determination to enter
into and consummate this Agreement.




5.3  Broker's Fees.
Purchaser has not employed any broker or finder or incurred any liability for
any broker's or finder's fees or commissions in connection with this Agreement
or the transactions contemplated herein.

 

6. Pre-Closing Covenants.




6.1 Compliance with Conditions.
The parties hereto shall use their best efforts to cause the Closing to be
consummated and to cause the execution and delivery of the documents referred to
in Section 3 hereof and to bring about the satisfaction of the conditions to the
obligations of the parties hereto set forth in Section 3, herein.




6.2 Update of Exhibits.
From and after the date hereof and up to the Closing Date, the parties hereto
shall update the exhibits to this Agreement to the extent necessary to make such
exhibits true and accurate as of the Closing Date and shall deliver copies of
such updated exhibits to Purchaser or Seller, as the case may be, immediately
upon their preparation.




6.3 Consents.
From and after the date hereof, the parties hereto shall use their best efforts
to obtain all of the certificates, authorizations, consents or approvals
required as set forth in Section 3, hereof. Evidence of such certificates,
authorizations, consents or approvals shall be delivered to Purchaser or Seller,
as the case may be, on or prior to the Closing.




6.4 Business Practices.
From and after the date hereof and up to the Closing Date, Seller shall continue
to run the business of Seller in a manner consistent with past business
practices including the satisfaction of all of its then current obligations.




6.5 Public Announcement.
The Purchaser shall issue any press releases with the approval of the
representatives of the parties as they become available with the announcement of
this agreement within the time required by the U.S. Securities and Exchange
Commission rules.  Any additional items in the release will be mutually agreed.




4             

             



7. Indemnifications by Seller and Purchaser.




7.1 Indemnification by Seller.
Seller shall indemnify and hold harmless Purchaser and shall reimburse Purchaser
for any loss, liability, claim, damage, expense (including, without limitation,
costs of investigation and defense and reasonable attorney's fees) or diminution
of value (collectively, "Damages") arising from or in connection with:




(a) any inaccuracy in any of the representations and warranties of Seller in
this Agreement or in any certificate delivered by Seller pursuant to this
Agreement, or any actions, omissions or state of facts inconsistent with any
such representation or warranty (for purposes of this clause (a), each schedule,
appendix, and exhibit to this Agreement shall be deemed a representation and
warranty);




(b) any failure by Seller to perform or comply with any agreement made by it
under this Agreement;




(c) any operations or business conducted, commitment made, service rendered or
condition existing or any action taken or omitted by or on behalf of Seller,
except for any claims for which Purchaser is required to indemnify Seller
pursuant to Section 7.2 herein;




(d) any claim by any person for brokerage or finder's fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such person with Seller (or any person acting on its behalf) in
connection with any of the transactions contemplated herein; and




(e) Seller's failure to comply with the "Bulk Sales Laws" under the Uniform
Commercial Code; provided, however, that (i) Seller shall have no obligation to
indemnify Purchaser for Damages until the aggregate Damages exceed $20,000 and,
in such event, for the full amount of such Damages, (ii) Seller's aggregate
liability for Damages shall in no event exceed the Purchase Consideration, and
(iii) Seller shall have no obligation to indemnify Purchaser for any claims made
by Purchaser under this Section 7.1 after twenty four (24) months after the
Closing Date.




7.2 Indemnification by Purchaser.
Purchaser shall indemnify and hold harmless Seller, and shall reimburse Seller
for any Damages arising from or in connection with:




(a) any inaccuracy in any of the representations and warranties of Purchaser in
this Agreement or in any certificate delivered by Purchaser pursuant to this
Agreement, or any actions, omissions or state of facts inconsistent with any

 

(b) any failure by Purchaser to perform or comply with any agreement made by it
under this Agreement;




(c) any claim by any person for brokerage or finder's fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such person with Purchaser (or any person acting on its behalf,
regardless of whether such person purported to act on behalf of Seller) in
connection with any of the transactions contemplated in this Agreement; and




(d) obligations with respect to any product liability associated with the
Equipment for the period after the Closing Date; provided, however, that (i)
Purchaser shall have no obligation to indemnify Seller for Damages until the
aggregate Damages exceed $20,000 and, in such event, for the full amount of such
Damages, (ii) Purchaser' aggregate liability for Damages shall in no event
exceed the Purchase consideration, and (iii) Purchaser shall have no obligation
to indemnify Seller for any claims made by any Seller under this Section 7.2
after twenty four (24) months after the Closing Date.

 

7.3 Procedure for Indemnification.
Promptly after receipt by an indemnified party under Section 7.1 or 7.2 hereof
of notice of the commencement of any action or assertion of any claim, such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party under such Section, give notice to the indemnifying party of
the commencement or assertion thereof, but the failure so to notify the
indemnifying party shall not relieve it of any liability that it may have to any
indemnified party except to the extent the indemnifying party demonstrates that
the defense of such action is materially prejudiced thereby. If any such action
shall be brought against an indemnified party and it shall give notice to the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, to assume
the defense thereof with counsel satisfactory to such indemnified party and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such Section for any fees of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party in connection with the defense thereof, other than reasonable
costs of investigation. If an indemnifying party assumes the defense of such an
action:




(a) no compromise or settlement thereof may be effected by the indemnifying
party without the indemnified party's consent which shall not be unreasonably
withheld unless (i) there is no finding or admission of any violation of law or
any violation of the rights of any person and no effect on any other claims that
may be made against the indemnified party and (ii) the sole relief provided is
monetary damages that are paid in full by the indemnifying party; and




(b) the indemnifying party shall have no liability with respect to any
compromise or settlement thereof effected without its consent. If notice is
given to an indemnifying party of the commencement of any action and it does
not, within ten (10) business days after the indemnified party's notice is
given, give notice to the indemnified party of its election to assume the
defense thereof, the indemnifying party shall be bound by any determination made
in such action or any compromise or settlement thereof effected by the
indemnified party. Notwithstanding the foregoing, if an indemnified party
determines in good faith that there is a reasonable probability that an action
may materially and adversely affect it or its affiliates other than as a result
of monetary damages, such indemnified party may, by notice to the indemnifying
party, assume the exclusive right to defend, compromise or settle such action at
its cost or expense, but the indemnifying party shall not be bound by any
determination of an action so defended or any compromise or settlement thereof
effected without its consent (which shall not be unreasonably withheld).




Purchaser and Seller shall indemnify and hold harmless the management of the
Purchaser at the time of Closing for any Sales Tax Liability as was stated in
the books and records of the Purchaser at the date of Closing.




5             

             

8. Miscellaneous.




8.1 Bulk Sales Laws:
The parties hereto hereby agree to waive compliance with "Bulk Sales Laws" under
the Uniform Commercial Code and the related notice provisions thereof.




8.2 Survival.
All representations, warranties and agreements contained in this Agreement or in
any certificate delivered pursuant to this Agreement shall survive to so long as
the JV exists.




8.3 Waivers and Amendments.




(a) This Agreement may be amended, modified or supplemented only by a written
instrument executed by the parties hereto.  The provisions of this Agreement may
only be waived by a written instrument executed by the party granting the
waiver. No action taken pursuant to this Agreement, including without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein. The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach.




(b) No failure on the part of any party to exercise, and no delay in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of such right, power or remedy by such
party preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.




8.4 Fees and Expenses.
Each party shall be responsible for its respective fees and expenses incurred in
connection with this transaction.



 
8.5 Notices.
All notices, requests, demands and other communications that are required or may
be given under this Agreement shall be in writing and shall be deemed to have
been duly given or made: if by hand, immediately upon delivery; if by telex,
telecopier, telegram or similar electronic device, immediately upon sending,
provided it is sent on a business day, but if not, then immediately upon the
beginning of the first business day after being sent; if by FedEx, Express Mail
or any other overnight delivery service, on the first business day after
dispatch provided it is arranged for next-day delivery; if by registered or
certified mail, return receipt requested, upon receipt by the addressee. All
notices, requests and demands are to be given or made to the parties at the
following addresses (or to such other address as either party may designate by
notice in accordance with the provisions of this paragraph):




To Seller:  

Dr. Robert Melamede

Email: info@cannabisscience.com

Cannabis Science Inc

Telephone: 1.888.889.0888

6946 North Academy Blvd

Fax: 1.866.943.5085

Suite B #254

Colorado Springs, CO 80918




To Purchaser:

The X-Change Corporation

Robert Kane, President

12655 North Central Expressway

Suite 1000

Dallas, TX 75243




Website: http://www.xchangecorp.com

Phone: 972-386-7350

Email: info@xchangecorp.com




8.6 Entire Agreement.
This Agreement and the schedules, appendices, and exhibits hereto set forth the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersede any prior negotiations, agreements,
letters of intent, understandings or arrangements between the parties hereto
with respect to the subject matter hereof.




8.7 Binding Effect, Benefits, Construction.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors. Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than the parties hereto, or
their respective successors, any rights, remedies, obligations or liabilities
under or by reason of this Agreement.




8.8 Non-Assignability.
This Agreement and any rights pursuant hereto shall not be assignable by any
party hereto without the prior written consent of the other party. 



8.9 Arbitration.
The parties hereto shall attempt to resolve any dispute, controversy, difference
or claim arising out of or relating to this Agreement by negotiation in good
faith. If such good-faith negotiation fails to resolve such dispute,
controversy, difference or claim within fifteen (15) days after any party
delivers to any other party a notice of its intent to submit such matter to
arbitration, then any party to such dispute, controversy, difference or claim
may submit such matter to arbitration with the American Arbitration Association.






6             

             


8.10  Applicable Law, Venue, Jurisdiction.
All questions concerning the construction, validity, enforcement and
interpretation of the Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of Las Vegas, Nevada. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the Las Vegas, Nevada, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. The parties hereby waive all
rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of the Agreement, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding






8.11  Section and Other Headings.
The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.




8.12  Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.




[signature page to follow]




7             

             

 



IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be signed
by their duly authorized respective officers all as of the date first written
above.

 

  

 

 

 

 

SELLER:

  

 Cannabis Science, Inc., a Nevada Corporation

 

  


/s/Dr. Robert Melamede

 

 




 

 

Dr. Robert Melamede, President

 

 

 







PURCHASER:

 

 

 

 

The X-Change Corporation,

a Delaware Corporation




/s/Robert Kane

 




Robert Kane, President







8             

             

 



Exhibit 3.2




BILL OF SALE




WHEREAS, Cannabis Science, Inc., a Nevada corporation  ("Seller"), and The
X-Change Corporation, a Delaware corporation (the "Purchaser"), have entered
into an Asset Purchase Agreement, dated February 8, 2013 (the "Agreement"),
pursuant to which Seller has agreed to sell to Purchaser, and Purchaser have
agreed to purchase from Seller the "Assets" (as defined in the Agreement);




NOW, THEREFORE, Seller, for good and valuable consideration paid to it, and
pursuant to the provisions of the Agreement, which are hereby incorporated by
reference herein, have granted, bargained, sold, conveyed, assigned, released,
transferred and delivered, and by these presents do grant, bargain, sell,
convey, assign, release, transfer and deliver unto Purchaser, its successors and
assigns, to have and hold the same forever, the Assets.




Seller, for itself and its successors and assigns, does hereby convey to
Purchaser good and marketable title to the Joint Venture Agreement, as attached
free and clear of all liens, liabilities, claims and encumbrances, except as
provided in the Agreement or as may have been created by Purchaser, and do for
its successors and assigns covenant and agree to warrant and defend the sale of
the Assets to Purchaser, its successors and assigns, against all and every
person.




No other warranty or representation, except as expressly made by Seller in the
Agreement or in this Bill of Sale, is made by Seller, nor shall any be implied.




[Signature Page to Follow]




9          

             


 



IN WITNESS WHEREOF, Seller has caused this instrument to be executed by its duly
authorized officers this 4th day of February 2013, to become effective on the
date hereof.

 

Cannabis Science, Inc., a Nevada Corporation

 

/s/Dr. Robert Melamede

Dr. Robert Melamede, President


 

 

The X-Change Corporation, a Delaware Corporation 




/s/Robert Kane




Robert Kane, President

 

10             

             

 

Appendix A




Joint Venture Agreement




Between Cannabis Science, Inc. and Maliseet Nation at Tobique




Dated September 10, 2012



 



Appendix B




Notice of Consent

and

Waiver of Rights




WOLASTOKWIK NeGoot-Gook (Maliseet Nation at Tobique) (“Maliseet”) and George
Kattar (“Kattar”) hereby provide their express notice of consent and waiver of
rights of notice and pre-emptive purchase rights in relation to the September
10, 2012 Joint-Venture Operating Agreement (“JV”) signed between Maliseet,
Kattar, and Cannabis Science, Inc. (“CS”), as referenced in Appendix A to this
Asset Purchase Agreement as follows:




Maliseet and Kattar;

(i)

provide their express consent under Section 3.2 of the JV for CS to sell and
assign its 25% interest and rights in the JV to The X-Change Corporation (OTCBB:
XCHC);

(ii)

waive their rights of notice under Section 3.3 of the JV;

(iii)

waive their pre-emptive purchase rights under Section 3.4 and associated rights
of exercise under Section 3.5 of the JV; and

(iv)

confirm that all legal rights and entitlement that CS held under the JV shall
transfer and inure to the benefit and ownership of The X-Change Corporation upon
the completion of the sale and assignment of the JV from CS.




As consideration for the provision of their consent and waiver of rights herein
this Appendix B, shares of the Purchaser shall be issued in accordance with
Section 2.2 of this Agreement to Maliseet and Kattar, or their assigns, as
follows:




1,000,000 shares of the Purchaser due to Maliseet shall be issued as follows:




(i)  Maliseet; Number of Purchaser shares: _________; Percentage: ____%




(ii) ______________; Number of Purchaser shares: _________; Percentage: ____%

      (Assignee)




1,000,000 shares of the Purchaser due to Kattar shall be issued as follows:




(i)  Kattar; Number of Purchaser shares: _________; Percentage: ____%




(ii) ______________; Number of Purchaser shares: _________; Percentage: ____%

      (Assignee)




This NOTICE OF CONSENT and WAIVER OF RIGHTS under the JV are signed and sealed
this 4th day of February 2013.



[Signature Page to Follow]


11            

             



 






WOLASTOKWIK NeGoot-Gook

(Maliseet Nation at Tobique)




/s/Gerald Bear            

Councilor Gerald Bear




WOLASTOKWIK NeGoot-Gook

(Maliseet Nation at Tobique)




/s/Paul Pyers               

Councilor Paul Pyers




/s/ George Kattar       

George Kattar










12             

             

